Citation Nr: 1532284	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to April 6, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970 and September 1972 to June 1979.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was last denied in July 2006 and August 2007 rating decisions and a November 2007 statement of the case (SOC); new and material evidence was not received within a year of the issuance of the rating decisions and the Veteran did not perfect an appeal of the November 2007 SOC.

2.  The Veteran did not file an application to reopen the PTSD claim until April 6, 2009.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to April 6, 2009 for the award of service connection for PTSD are not met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding the duty to assist, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In March 2014, the Veteran requested that the Board defer adjudication of his claim until he contacted his RO about procedures for submitting new evidence to the Board.  However, in an April 2015 statement, his representative indicated that the Veteran had no further argument to submit, and requested that the Board proceed with adjudication based on consideration of the evidence of record.  The Board therefore concludes that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

II.  Law and Factual Background

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2014).

38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Here, the Veteran contends that he is entitled to an effective date earlier than April 6, 2009, for the grant of service connection for PTSD.

In June 2005, he filed a claim of entitlement to service connection for PTSD, which was denied in a July 2006 rating decision, based on insufficient evidence to establish an in-service stressor and lack of a medical nexus.  He was notified of that decision on August 9, 2006.  He disagreed with that decision in an August 9, 2007 notice of disagreement (NOD), and provided an updated address on [redacted] in [redacted], New York at that time.  An August 2007 rating decision confirmed and continued the previous denial of service connection for PTSD, again for lack of evidence establishing an in-service stressor.  The Veteran filed another NOD in October 2007, again confirming the updated [redacted] address.  He supplied an additional statement in support of his claim in November 2007.  A SOC was issued in November 2007 to the [redacted] address.  The letter that accompanied the November 2007 SOC advised the Veteran that in order to complete his appeal, he needed to return a VA Form 9 within 60 days of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  He did not perfect an appeal of the July 2006 rating decision, and the November 2007 SOC was not returned as undeliverable.

On April 6, 2009, the Veteran filed an untimely VA Form 9 as to the November 2007 appeal.  The RO notified the Veteran that the VA Form 9 was not timely filed and, as such, it would be treated as a claim to reopen.  The Veteran's claim was reopened and entitlement to service connection for PTSD was eventually granted in a March 2011 rating decision, effective April 6, 2009.

III.  Analysis

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of April 6, 2009, is the earliest effective date assignable for the award of service connection for PTSD.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As indicated above, the Veteran was initially denied service connection for PTSD in July 2006.  He disagreed with the July 2006 and August 2007 rating decisions and a SOC was issued in November 2007.  He did not subsequently perfect an appeal of that decision, and new and material evidence was not received within one year of the July 2006 and August 2007 rating decisions; thus, the decisions became final.  See 38 U.S.C.A. § 7105(d)(3) (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

The Veteran and his representative essentially contend that the Veteran did not receive notice of the November 2007 SOC.  The Veteran argues that at the time he was homeless, and was constantly moving from "welfare hotel to welfare hotel so much so that your office could not find me half the time because I did not know when they would move me."  See the Veteran's NOD dated March 2012.  He does not allege that he provided VA with an updated address; nor is there any such evidence to demonstrate that he did so prior to his April 2009 submission.

To this end, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to VA to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

Whether clear evidence exists to rebut the presumption of administrative regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) (in holding the use of wrong zip code inconsequential to delivery, the Court stated that "an address containing errors inconsequential to delivery is still proper"); Jones, 12 Vet. App. at 98 (holding the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended, was not alone sufficient to overcome the presumption of regularity where record showed no evidence that the notice was returned as undeliverable); Clark v. Nicholson, 21 Vet. App. 130, 133 (2007) (holding that a veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" postdirectional designator in his street address, as such omission was inconsequential to delivery).

This case involves an assertion of nonreceipt, standing alone.  According to the copy of the notice letter, VA properly sent the SOC to the address of record, and it was not returned as undeliverable.  The Veteran's assertion alone is insufficient to rebut the presumption of regularity in VA's mailing process.  See 38 U.S.C. § 5104(a); Kyhn v. Shinseki, 716 F.3d 572, 577 (Fed. Cir. 2013) (noting that application of the presumption of administrative regularity is proper "where the presumption of regularity [is] premised upon independent legal authority"); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presuming VA officials acted consistently with their legal duty under 38 U.S.C. § 5104(a) to mail the Veteran notice of appeal rights).

To the extent the Veteran's representative is arguing that equitable tolling should apply in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) due diligence; and (3) causation.  Checo v. Shinseki, 748 F.3d 1373 (2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

Here, the Veteran's homelessness qualifies as an extraordinary circumstance.  See October 2007 VA Homeless Outreach note.  However, the evidence does not demonstrate that he exercised due diligence during the extraordinary circumstance period; meaning that a reasonably diligent person, under the same circumstances, would have filed his appeal within the appeal period.  See Checo, 748 F.3d at 1380; McCreary v. Nicholson, 19 Vet. App. 324 (2005).  As noted above, the Veteran admitted that he moved constantly "from welfare hotel to welfare hotel, so much so that your office could not find me half the time because I did not know when they would move me.  My changes of address were so many and so frequent that everyone I was dealing with lost track of me including myself."  See the Veteran's NOD dated March 2012.  Crucially, although the Board is sympathetic to the Veteran's homelessness, there is no evidence that he attempted to notify VA of an updated address, or an appropriate alternative method to reach him.  Equitable tolling is not appropriate where the failure to file on time was due to general negligence or procrastination.  Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  The Board recognizes the recent contentions of the Veteran that he was unable to fill out 'change of address forms' at the United States Post Office, the Social Security Administration, and VA.  See the Veteran's statement dated March 2013.  However, his contentions are not corroborated by the evidence.  Rather, the evidence demonstrates that, although the Veteran was well-aware that his homelessness created an impediment to receiving communications from VA, he did not attempt to inform VA of an alternative manner of contacting him.

The Board acknowledges the February 2008 internal email correspondence from a representative of a local veterans service organization (VSO), inquiring into the status of the Veteran's PTSD claim; however, this communication did not express an intent to appeal the November 2007 SOC.  Moreover, review of the record shows that the Veteran's actual representative, the VFW, received a copy of the November 2007 SOC and associated documents.  Although it is undisputed that the lack of due diligence by a VSO has been recognized as potentially providing a basis for equitable tolling for the misfiling of a claim (see Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453 (1990)), there is no evidence to suggest that the Veteran's representative of record misfiled a timely appeal on the Veteran's behalf.

The Board also recognizes that the Federal Circuit has found equitable tolling may be proper in a case where, because of mental illness, a veteran filed with the Court an untimely Notice of Appeal (NOA) of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  The Federal Circuit found that for equitable tolling to apply, the Veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  It was noted that a medical diagnosis alone, or vague assertions of mental problems, would not suffice.  Id.  The Board observes that 38 C.F.R. 
§ 3.353(a) defines a mentally-incompetent person as "one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation."

The Veteran's VA claims file does not show that he was incompetent and therefore unable to file his substantive appeal in a timely manner.  Moreover, the claims file is devoid of any evidence that the Veteran was rendered incompetent due to any disabilities at any time between the issuance of the SOC in November 2007.  Further, the VA treatment records during this time period fail to reflect that the Veteran was so psychologically impaired so as to be incapable of rational thought or deliberate decision making, or incapable of handling his own affairs or unable to function in society.  Consequently, it does not appear that the Veteran had disability of a severity sufficient to warrant equitable tolling.

Accordingly, the Board finds that equitable tolling is inapplicable in this matter.  See Checo, supra.

Critically, the Board has reviewed the record and can identify no communication from the Veteran that would constitute a substantive appeal as to the November 2007 SOC, prior to the untimely VA Form 9 filed in April 2009, which the RO treated as a claim to reopen.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  The fact that service connection for PTSD was previously denied does not entitle the Veteran to an earlier effective date with regard to his present claim.

Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the November 2007 SOC.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was April 6, 2009, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's PTSD is the presently assigned date of April 6, 2009.

To some extent, the Veteran appears to contend that his grant of entitlement to service connection for PTSD in March 2011 is based upon service treatment records (STRs) that were recently associated with his claims file.  See, e.g., the Veteran's statement dated November 2010.  Critically, however, a review of the record does not demonstrate that STRs were identified as missing, or were subsequently associated with the claims file.  Rather, the Veteran was granted service connection for PTSD based upon the new regulation 38 C.F.R. § 3.304(f)(3) and the finding of the March 2011 VA examiner in support of medical nexus.  Accordingly, an earlier effective date for service connection is not warranted pursuant to 38 C.F.R. 
§ 3.156(c).

Furthermore, although the new PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates, as applied above.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regardless, the Board points out that the April 6, 2009 effective date assigned by the RO predates the amendment to 38 C.F.R. § 3.304(f).

Finally, the Veteran is contending that his psychological symptomatology began during service and continued thereafter and, as such, service connection should be granted from the date of his original claim in 2005.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced PTSD symptomatology prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to April 6, 2009.

As noted above, the July 2006 and August 2007 rating decisions and the November 2007 SOC were final.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service- connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show CUE in the prior denial of the claim.  See Flash, 8 Vet. App. at 340.  Here, however, the Veteran has not alleged CUE in the prior RO decisions.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for PTSD is no earlier than the currently assigned date of April 6, 2009.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an effective date prior to April 6, 2009 for the grant of service connection for PTSD is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


